                                          Case 5:16-cv-04942-LHK Document 314 Filed 02/12/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     THOMAS DAVIDSON, et al.,                            Case No. 16-CV-04942-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER DENYING WITHOUT
                                                                                             PREJUDICE RENEWED MOTION TO
                                  14             v.                                          CERTIFY CLASS AND DENYING
                                                                                             DAUBERT MOTION AND MOTION
                                  15     APPLE, INC.,                                        FOR SUPPLEMENTAL FILING AS
                                                                                             MOOT
                                  16                    Defendant.
                                                                                             Re: Dkt. Nos. 270, 284, 309
                                  17

                                  18          On January 5, 2018, Plaintiffs filed a motion to certify class. ECF No. 174. In Plaintiffs’
                                  19   motion to certify class, Plaintiffs relied upon a completed survey-based conjoint analysis
                                  20   conducted by expert Stefan Boedeker for Plaintiffs’ damages theory. Id. at 26.
                                  21          On May 8, 2018, the Court denied class certification based on three flaws found in
                                  22   Boedeker’s survey methodology, which failed to meet the United States Supreme Court’s
                                  23   requirements for damages models set forth in Comcast Corp. v. Behrend, 569 U.S. 27 (2013). ECF
                                  24   No. 226. First, Boedeker’s survey failed to mention that the alleged defect in the iPhone models at
                                  25   issue might not even manifest. Id. at 39. Second, the survey failed to account for the fact that the
                                  26   alleged defect, if it manifests, does not render affected iPhones completely inoperable 100% of the
                                  27
                                                                                         1
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER DENYING WITHOUT PREJUDICE RENEWED MOTION TO CERTIFY CLASS AND
                                       DENYING DAUBERT MOTION AND MOTION FOR SUPPLEMENTAL FILING AS MOOT
                                          Case 5:16-cv-04942-LHK Document 314 Filed 02/12/19 Page 2 of 4




                                   1   time. Id. Third, the survey only asked about a generic defect instead of a defect specifically

                                   2   affecting a phone’s touchscreen. Id.

                                   3           On May 16, 2018, in the parties’ joint case management statement, Plaintiffs stated that

                                   4   they intended to either file a motion for leave to file a motion for reconsideration of the denial of

                                   5   class certification, or an appeal under Federal Rule of Civil Procedure 23(f), or both. ECF No. 232

                                   6   at 1. Plaintiffs also asked for a stay of the case. Id. On May 22, 2018, Plaintiffs filed their Rule

                                   7   23(f) petition. ECF No. 235. On May 23, 2018, the Court stayed the case pending resolution of

                                   8   Plaintiffs’ Rule 23(f) petition. ECF No. 236. On August 9, 2018, Plaintiffs voluntarily withdrew

                                   9   their Rule 23(f) petition. ECF No. 248. On August 24, 2018, the Ninth Circuit granted Plaintiffs’

                                  10   request to withdraw their Rule 23(f) petition. ECF No. 252.

                                  11           On September 12, 2018, Plaintiffs asked to lift the stay of the case and to file a renewed

                                  12   motion for class certification by September 27, 2018. ECF No. 255 at 3. Plaintiffs requested that
Northern District of California
 United States District Court




                                  13   renewed motion for class certification be heard on November 1, 2018. Id. The Court set the next

                                  14   case management conference for October 31, 2018. ECF No. 258.

                                  15           At the October 31, 2018 case management conference, the Court lifted the stay and set the

                                  16   deadline to file a renewed motion for class certification for November 8, 2018. ECF No. 238 at 2.

                                  17   That motion is scheduled to be heard on February 21, 2019. Id.

                                  18           On November 8, 2018, Plaintiffs filed their renewed motion for class certification. In their

                                  19   motion, Plaintiffs write that “Plaintiffs’ expert, Stefan Boedeker, has stated how he will update his

                                  20   damages model to track this theory of liability and thereby satisfy Comcast.” ECF No. 270 at 5

                                  21   (emphasis added). Thus, Plaintiffs’ motion relies on a hypothetical survey that Boedeker had not

                                  22   yet conducted despite the fact that Plaintiffs, in their original class certification motion, relied

                                  23   upon a completed Boedeker survey. Plaintiffs do not explain why Boedeker did not conduct this

                                  24   new survey during the 6 months between the Court’s May 8, 2018 denial of class certification and

                                  25   the filing of Plaintiffs’ renewed motion for class certification on November 8, 2018. On

                                  26   September 12, 2018, Plaintiffs had even proposed that they file their renewed motion for class

                                  27
                                                                                           2
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER DENYING WITHOUT PREJUDICE RENEWED MOTION TO CERTIFY CLASS AND
                                       DENYING DAUBERT MOTION AND MOTION FOR SUPPLEMENTAL FILING AS MOOT
                                          Case 5:16-cv-04942-LHK Document 314 Filed 02/12/19 Page 3 of 4




                                   1   certification on September 27, 2018. ECF No. 255 at 3.

                                   2          Briefing on Plaintiffs’ renewed motion for class certification and Boedeker’s hypothetical

                                   3   survey was completed on December 20, 2018. Specifically, Defendants filed their opposition on

                                   4   December 6, 2018. ECF No. 283. Plaintiffs filed their reply on December 20, 2018. ECF No. 288.

                                   5          About a month later, on January 18, 2019, the deadline for submitting expert reports,

                                   6   Plaintiffs produced a completed damages survey conducted by Boedeker. ECF No. 309 at 1-2.

                                   7   Thus, briefing on the renewed motion for class certification is based on a hypothetical survey even

                                   8   though a completed survey now exists. Defendant seeks leave to file additional briefing that

                                   9   addresses whether Boedeker’s new survey satisfies Comcast. ECF No. 309. Plaintiffs oppose. ECF

                                  10   No. 310.

                                  11          Because analysis of whether Boedeker’s new survey satisfies Comcast is essential to a

                                  12   class certification determination; because Plaintiffs did not complete this survey before filing their
Northern District of California
 United States District Court




                                  13   renewed motion for class certification despite having 6 months to do so; and because briefing on

                                  14   class certification should address Boedeker’s new survey, the Court DENIES without prejudice

                                  15   Plaintiffs’ renewed motion for class certification. ECF No. 270. Plaintiffs may file a third class

                                  16   certification motion that addresses the Boedeker’s new survey. Plaintiffs’ third motion for class

                                  17   certification shall be due by March 5, 2019. Defendant’s opposition shall be due by March 29,

                                  18   2019. Plaintiffs’ reply shall be due by April 11, 2019. Plaintiffs’ motion and Defendant’s

                                  19   opposition shall not exceed 15 pages each. Plaintiffs’ reply shall not exceed 5 pages. The third

                                  20   motion for class certification shall be heard on May 2, 2019, at 1:30 p.m.

                                  21          Furthermore, Defendant’s motion to exclude the supplemental declaration of Stefan

                                  22   Boedeker in support of Plaintiffs’ renewed motion for class certification is DENIED as moot. ECF

                                  23   No. 284. Defendant’s administrative motion for leave to file a 3-page supplemental brief in

                                  24   opposition to class certification is DENIED as moot. ECF No. 309.

                                  25          The Court will hear Defendant’s motion for summary judgment on February 21, 2019.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                         3
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER DENYING WITHOUT PREJUDICE RENEWED MOTION TO CERTIFY CLASS AND
                                       DENYING DAUBERT MOTION AND MOTION FOR SUPPLEMENTAL FILING AS MOOT
                                         Case 5:16-cv-04942-LHK Document 314 Filed 02/12/19 Page 4 of 4




                                   1   Dated: February 12, 2019

                                   2                                         ______________________________________
                                                                             LUCY H. KOH
                                   3                                         United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              4
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER DENYING WITHOUT PREJUDICE RENEWED MOTION TO CERTIFY CLASS AND
                                       DENYING DAUBERT MOTION AND MOTION FOR SUPPLEMENTAL FILING AS MOOT
